DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments 
	Applicant argues that the examiner erred in thinking that tapentadol monotherapy is taught to be effective against rheumatoid pain.  
	The examiner notes that Figure 2 shown below makes clear that arthritis pain is reduced by administration of tapentadol monotherapy.

    PNG
    media_image1.png
    535
    785
    media_image1.png
    Greyscale

Thus it is clear from Sesha, as shown above, that tapentadol will treat arthritis pain when used alone.  As explained in paragraph 127, there was a 38% change from baseline in arthritis pain intensity with tapentadol.   Prior art is applicable for all that it teaches and a preference for a preferred embodiment is not a teaching away.
	Thus, tapentadol monotherapy treats arthritis pain as a model for pain alleviation in Figure 2.  Sesha teaches treating pain in RA, juvenile RA, and OA, among others. See par. 51.
Next, Applicant argues that even though the claims and Specification do not refer to depression, the Examiner misses the point.  This statement is made in the context of the argument that tapentadol unexpectedly treats depression.
The Examiner’s point, which was set forth in the Non-final action of September 21, 2021, is that depression is not described in the claims or Specification.  It is not claimed and cannot be claimed as it does not have written description support in the Specification to be added to the claims.  It would constitute new matter.  A subject with depression cannot form the basis of unexpected results for the breadth of the claims in this case because the claims are not commensurate in scope that to be directed to a subject population with depression.  The instant claims include a subject with RA not depression.  When tapentadol is administered to a claimed subject with RA, there is no unexpected result of treating depression because the subject population does not have depression.
Applicant then argues that 75% of subjects with RA have depression and argue that it is therefore inherent.
The examiner notes that inherency cannot be established by probabilities.  However, this is exactly the argument Applicant is making.  Even if 75% of those with RA have depression and 25% do not, this cannot be inherent.  Thus, depression is not inherent to RA and depression is not disclosed merely by disclosing RA.

	With respect to the double patenting rejection, Applicant argues that treating inflammatory pain is not automatically expected to treat RA pain.  The examiner notes that tapentadol is a known pain reliever and is taught to alleviate pain associated with arthritis, including pain associated with RA, juvenile RA, and OA.  As such, there is a reasonable expectation that it would successfully treat the same.  

Status of the Claims
	Claims 1, 12, 13, 15, and 18-21 are pending.  Claim 15 is withdrawn, but is rejected as the cited prior art teaches the hydrochloride salt form.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 12, 13, 15, and 18-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sesha US2010/0297229 (filed November 23, 2007).
	Sesha teaches tapentadol for treatment of arthritis, including rheumatoid pain.  The examiner acknowledges that Sesha teaches a benefit of combination therapy.  However, Sesha shows the effect of treatment with tapentadol for arthritis without other agents.  Figure 2, shown below, shows substantial efficacy in treating arthritis pain with tapentadol HCl.  

    PNG
    media_image1.png
    535
    785
    media_image1.png
    Greyscale

Sesha explains the benefits from single drug pain relief regimens.  Thus, there is a reasonable and predictable expectation of success in treat rheumatoid pain with tapentadol.  A tapentadol concentration can include 25 mg to 400 mg of controlled release tapentadol.  A 70 kg adult human would receive 35 mg to 70 mg (instant claim 19) or 35 mg to 350 mg (instant claim 18).  More importantly, Sesha explains that administration of a medicament multiple times daily is often required.  Thus, the important point on dosing appear to be what a daily dose will entail.  Each of these ranges falls within 25 mg to 400 mg and 100 mg shown above in Figure 2 falls within each of these ranges.  Moderate to severe pain can be treated with 5-500 mg tapentadol. See par. 33.  Chronic pain is contemplated for treatment. See par. 3.  A POSA would understand how to optimize this concentration or monotherapy, e.g., through nothing more than routine experimentation.
prima facie obvious to a person of ordinary skill in the art prior to the instant application to arrive at the claimed methods in view of Sesha.  One would be motivated to do so because Sesha explains that tapentadol is known to treat pain, including arthritic pain and rheumatoid pain.  Sesha is focused on an advance over this knowledge.  Each of Figures 1-5 include a showing that tapentadol treats arthritis and arthritis pain when as a sole active agent.  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 12, 13, 18, and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 8,618,177. 
Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 8,618,177 claims a method of treating or inhibiting pain due to inflammation in a patient in need thereof, said method comprising administering to said patient an effective inflammatory pain alleviating amount of (1R,2R)-3-(3-dimethylamino-1-ethyl-2-methylpropyl)-phenol (i.e. Applicant’s elected compound), and applicant defines rheumatoid 
As such, no claim is allowed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED D. BARSKY whose telephone number is (571)-272-2795. The examiner can normally be reached on Monday through Friday from 8:30 to 5:30.           If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/JARED BARSKY/Primary Examiner, Art Unit 1628